DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the parameter “absorptivity” is rendered indefinite by the use of “high” and the bounds of the claim is unclear.
Claim 3 recites the limitation "The method in Claim 2" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "The method in Claim 2" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “electrical conductivity […] is 3.0 – 8.0 ms/cm”.  This claim is unclear since electrical conductivity is not measured in ms/cm.  For purposes of compact prosecution this limitation is interpreted as mS/cm.  If this interpretation is incorrect, clarification is required.
Claim 10 recites the limitation “vacuum packaging machine under -300 – 100 Pa”.  First, it is noted that given the negative values, the pressure described is gauge pressure.  It is unclear how vacuum packaging can be performed at 100 Pa since this is greater than atmospheric pressure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 contains the limitation that the concentration of the sodium silicate in the reaction substrate A is 15-20 Baume which contradicts the limitation that the concentration of the sodium silicate has a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (DE10124298) and in further view of Tonghua Shuanglong Chemical Co (CN106185956A hereinafter referred to as CN ‘956) and in further view of Masuda et al (US 2009/0143490).
Lindner discloses a method for acid precipitation of silica used as a carrier, the method comprising:
(1) placing water in a precipitation container and adding a certain amount of sodium silicate (i.e. preparing a reaction mixture A as in step (1) in Claim 1);
(2) after reaching a target temperature, simultaneous adding of sodium silicate solution and sulfuric acid (i.e. performing a synthesis reaction to obtain reaction solution C as in step 2 Claim 1);
(3) acidifying with sulfuric acid alone to a pH of 3.5 (i.e. post-acidification as in step 3 of Claim 1);
(4) filtering the precipitated silica suspension and washing with water (i.e. obtaining filter cake E as in step (4) of claim 1);
(5) liquefying the filter cake by adding sulfuric acid and/or water to the desired viscosity (i.e. adding a slurry viscosity reducer to obtain a slurry F as in step (4) of claim 1) and drying (i.e. drying to obtain high-absorptivity silica microspheres as in step (5) of Claim 1) (see [0045]).

Lindner discloses a method where the density of the sodium silicate solution is 1.348 g/ml (see Page 8, Table) (i.e. about 37.5 Baume).  Lindner discloses a method where the molar ratio SiO2/Na2O (i.e. modulus) of the sodium silicate is 3.485 (see Page 8, Table).
Lindner does not specifically disclose a method: (1) using steam for heating; (2) adding sulfuric acid for pre-acidification to the reaction mixture A until the solution pH is 8.5 to 10.5; (3) aging after the pH of 3.5 is reached; (4) where the slurry viscosity reducer is food grade citric acid; and where the dried product is packaged.
Regarding using steam to heat the sodium silicate solution, Lindner is silent with respect to how the target temperature is reached.  CN ‘956 discloses a method for preparing precipitated silica comprising reaction of sodium silicate with dilute sulfuric acid where the temperature of reaction reached by directly warming with saturated vapor (i.e. steam).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Lindner where the target temperature is reached by means of introduction of steam as disclosed by CN ‘956 since CN ‘956 suggests that steam can adjust the temperature of the reaction mixture in a similar process. 
Regarding adding a sulfuric acid for pre-acidification until the solution pH is 8.5 to 10.5, CN ‘956 discloses a method for preparing precipitated silica where sulfuric acid is added to the sodium silicate solution with stirring so that the pH is from 9-10.  CN ‘956 discloses that the step of adding acid to a pH of 9.5-10.5 so 
Regarding ageing the precipitated silica after the pH of 3.5 is reached, CN ‘956 also discloses a silica precipitating method from sodium silicate where after post-acidification to a pH of 3.5 to 4.0, the method further comprises aging before filtering (see Claim 1).  CN ‘956 suggests that by aging the reaction is completed and the silica is stable (see Technical Solution, (2) Synthetic reaction, step c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing silica as disclosed by Lindner where the method further comprising an aging step as disclosed in CN ‘956 in order for the reactions to complete and stabilize.
Regarding a viscosity reducer comprising food grade viscosity reducer comprising citric acid, Lindner further discloses the silica used as a carrier material for feed additives (see Claim 8).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a silica used in feed additive in a process as disclosed by Linder where food grade viscosity reducer is used Lindner’s product is added to feed.  Regarding citric acid, Masuda discloses a method for preparing a silica sol where a dispersing agent is added to decrease the overall viscosity of a silica sol (see [0052-0055]).  Masuda discloses where the acid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/12/2022